Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (3/15/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-18) were examined in a Non-Final on 10/26/2020. A FINAL office action in response to Applicants submission dated 1/26/2021 was mailed on 4/9/2021. Claims 1-18 were examined. A second Non-Final office action in response to a request for continued examination under 37 CFR 1.114 was mailed on 9/27/2021. Claims 1-20 were examined. A second Final office action in response to Applicants submission of 12/21/2021 was mailed on 3/30/2022. Claims 1-6, 9-14 and 17-20 were examined. 
This office action is in response to Applicants After Final submission under AFCP 2.0 dated 6/27/2022. Claims were amended. Claims 1 and 11 are further amended in this Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claims 1 and 11 are further amended by this Examiners amendment as below.

Claim 1 (Currently Amended) 
A filter assembly for minimizing RF interference with an AC power supply, comprising: 
a first conductive lead and a second conductive lead; 
an output end of the filter assembly wherein the first conductive lead and a second conductive lead are configured to be electrically coupled to an AC power supply;
an input end of the filter assembly;
a first impedance producing element electrically coupled to the first conductive lead and the second conductive lead at the output end of the filter assembly; 
a plurality of second impedance producing elements electrically coupled in series between the first impedance producing element and the input end of the filter assembly, each impedance producing element of the plurality of second impedance producing elements comprising: 
a portion of the first conductive lead wound around a portion of a toroid shaped core; and 
a portion of the second conductive lead wound around a portion of the toroid shaped core, wherein an inductance for each series coupled second impedance producing element of the plurality of second impedance producing elements increases from the input end to a point disposed between the plurality of second impedance producing elements and the first impedance producing element; 
a first grounded impedance producing element, the first grounded impedance producing element is coupled to the first conductive lead at the point disposed between the plurality of second impedance producing elements and the first impedance producing element; and 
a second grounded impedance producing element, the second grounded impedance producing element is coupled to the second conductive lead at the point disposed between the plurality of second impedance producing elements and the first impedance producing element, wherein 
the first impedance producing element comprises a first inductance element, 
the first grounded impedance producing element and the second grounded impedance producing element each comprise a capacitance element, and 
7388912_22Application No.: 16/355,153Docket No.: 44016492US02an impedance of the first inductance element on the first conductive lead is greater than an impedance produced by the capacitance element of the first grounded impedance producing element and an impedance of the first inductance element on the second conductive lead is greater than an impedance produced by the capacitance element of the second grounded impedance producing element at an frequency (RF).  
  
11. (Currently Amended) 
A plasma processing chamber, comprising: 
a biasing electrode disposed within a substrate support, wherein the biasing electrode is configured to be driven by a power generator; 
a conductive element disposed within the substrate support and positioned a distance from the biasing electrode; 
a filter assembly that comprises: 
a first conductive lead and a second conductive lead;
an output end of the filter assembly wherein the first conductive lead and a second conductive lead are configured to be electrically coupled to a power supply; 
an input end of the filter assembly;
a first impedance producing element electrically coupled to the first conductive lead and the second conductive lead at the output end of the filter assembly; 
a plurality of second impedance producing elements electrically coupled in series between the first impedance producing element and the input end of the 7388912_24Application No.: 16/355,153Docket No.: 44016492US02 filter assembly, each second impedance producing element of the plurality of second impedance producing elements comprising: 
a portion of the first conductive lead wound around a portion of a toroid shaped core; and 
a portion of the second conductive lead wound around a portion of the toroid shaped core, wherein an impedance for each series coupled second impedance producing element of the plurality of second impedance producing elements increases from the input end to a point disposed between the plurality of second impedance producing elements and the first impedance producing element; 
a first grounded impedance producing element, the first grounded impedance producing element is coupled to the first conductive lead at the point disposed between the plurality of second impedance producing elements and the first impedance producing element; and 
a second grounded impedance producing element, the second grounded impedance producing element is coupled to the second conductive lead at the point disposed between the plurality of second impedance producing elements and the first impedance producing element, wherein 
the first impedance producing element comprises a first inductance element, 
the first grounded impedance producing element and the second grounded impedance producing element each comprise a capacitance element, and 
an impedance of the first inductance element on the first conductive lead is greater than an impedance produced by the capacitance element of the first grounded impedance producing element and an impedance of the first inductance element on the second conductive lead is greater than an impedance produced by the capacitance element of the second grounded impedance producing element at an operating radio frequency (RF) applied to the bias electrode.  
Authorization for this examiner’s amendment was given in an interview with Brian Taboada  on 7/5/2022.

Allowable Subject Matter
Claims 1-6, 9-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are allowable for the specific requirements of inductance increasing from input end (close to interference producing entity-in this case heater) towards output end (in this case heater AC power supply) and the relationship between impedance of the inductance producing element on the toroid close to heater power supply and impedance of the capacitance element on the grounded impedance on both legs of the filter. This, in the context of all the other elements of the claims is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716